DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi et al. (pub. no. 20110053686).
Regarding claim 1, Takahashi discloses a capture and distribution method for coordinating commands produced by input/output devices of a first and a second remote client associated with a same computer session running on a host computer (“TCP has a disadvantage in that a packet transfer takes time due to retransmission and traffic (transfer rate) adjustments. UDP has immediacy as compared with TCP since packets are simply transferred. Therefore, UDP is suitable when it is desired to transfer data at high speed.
Accordingly, it is desirable to transfer a packet that includes data (e.g., operation data) that requires immediacy for achieving a smooth online game using UDP or a UDP-compliant protocol (hereinafter collectively referred to as "UDP"). For example, it takes time to transfer the operation data using TCP so that the movement of the character or the screen may be delayed (i.e., a time lag may occur). This may make it difficult to implement a smooth game sequence process.

On the other hand, since UDP does not guarantee delivery and the order of delivery of packets transferred (see FIG. 7B), the process of the game program may become complex, or the storage capacity of the buffer may be wasted. 

In FIG. 8, a packet received from another game device is written into the packet buffer 171. In this case, since UDP does not guarantee delivery of packets, an acknowledgement may not reach the transmitter-side game device although the transmitter-side game device has transmitted a packet and the receiver-side game device has transmitted an acknowledgement (response) that notifies that the packet has been safely received, for example “, [0158]-[0161]),

 the capture and distribution method implementing the following operations from the host computer: sending the same sequence of identifiable time marks to each remote client; receiving and temporarily storing the commands coming from the first and second remote clients  for a storage duration (“ In order to deal with the above problems, this embodiment employs a method that incorporates the interval ID of the game sequence interval in a packet transferred between the game devices, and performs the packet process using the interval ID”, [0164]; “As shown in FIG. 9, a packet ID, an interval ID (interval number in a narrow sense), generation order information, a data size, and data are set in the packet”, [0166]; “The interval ID is identification information that specifies the game sequence interval utilizes the data transferred using the packet (identification information that specifies the game sequence interval). For example, when a transition in the game sequence interval sequentially occurs (see FIG. 6), the interval ID specifies the game sequence interval to which the packet belongs”, [0168]), 

each command being associated with a coordination datum linking an instant at which the command was produced to a time mark (“The generation order information (transmission order information) specifies the packet generation order (transmission order) of another game device. Specifically, the disadvantage of UDP (i.e., the order of delivery of packets is not guaranteed (see FIG. 7B)) can be compensated for by incorporating the generation order information in the packet so that the packets can be rearranged in the generation order of the transmitter-side game device”, [0169]);  

sequencing the commands received during the storage duration according to their associated coordination datum; and successively supplying the sequenced commands to the computer session (“The packet processing section 102 processes a packet that is transferred via the network 90. The packet that is transferred via the network 90 may include a packet ID that specifies the type of data (type of packet) transferred using the packet, and an interval ID that specifies the game sequence interval that utilizes data transferred using the packet. Specifically, the packet processing section 102 receives a packet from another game device, the packet ID, the interval ID, and the like being set in a header field of the packet, and data being set in a data field of the packet. When the game device transmits a packet to another game device, the packet processing section 102 generates a packet, and transmits the generated packet to another game device, the packet ID, the interval ID, and the like being set in the header field of the packet, and data being set in the data field of the packet.

The packet processing section 102 compares the interval ID of the received packet with the interval ID of the current game sequence interval (i.e., the section that corresponds to the game sequence process performed in the current frame). Specifically, the packet processing section 102 determines whether or not the interval ID of the received packet coincides with the interval ID of the current game sequence interval. The game calculation section 104 performs the game calculation process based on the data included in the packet when the interval ID included in the packet coincides with the interval ID of the current game sequence interval. For example, the game calculation section 104 does not perform the game calculation process based on the data included in the packet when the interval ID included in the packet does not coincide with the interval ID of the current game sequence interval.

Specifically, a packet received from another game device is stored in the packet buffer 171. For example, the communication section 196 receives a packet from another game device, and the received packet is written into a communication buffer 197 (socket buffer) of the communication section 196. The packet processing section 102 reads the packet from the communication buffer 197, and writes the packet into the packet buffer 171.

In this embodiment, the packet processing section 102 writes the packet into the packet buffer 171 when the interval ID (synchronization ID) of the packet coincides with the interval ID of the current game sequence interval. Specifically, the packet processing section 102 analyzes the interval ID included in the packet read from the communication buffer 197, and compares the interval ID included in the packet with the interval ID of the current game sequence interval that is set by an interval synchronization process. The packet processing section 102 writes the packet into the packet buffer 171 when the interval ID included in the packet coincides with the interval ID of the current game sequence interval. The game calculation section 104 performs the game calculation based on data (game data) included in the packet that has been written into the packet buffer 171. Specifically, the game calculation section 104 performs the game sequence process in the current game sequence interval based on the data set (included) in the packet and the game program”, [0131] – [0134]).
Regarding claim 2, Takahashi discloses each time mark is associated with session information sent simultaneously by the host computer to the remote clients (“The packet processing section 102 performs the interval synchronization process by transferring (receiving and transmitting) a synchronization packet (synchronization request packet or synchronization response packet) between the game device and another game device. For example, when the game device has completed the (N-1)th game sequence interval and received a synchronization packet (synchronization request packet) that requests the interval synchronization process from another game device, the packet processing section 102 transmits a synchronization packet that notifies a transition to the Nth game sequence interval to the other game device. Specifically, when the game device has completed the (N-1)th game sequence interval and received a synchronization packet from another game device, the packet processing section 102 determines that a transition to the Nth game sequence interval is possible, and increments or decrements (updates) the interval ID. The packet processing section 102 performs the interval synchronization process by transmitting a synchronization packet that includes the updated interval ID to the other game device”, [0140]).
Regarding claim 3, Takahashi discloses the session information comprises display, sound, and/or command information (“As shown in FIG. 9, a packet ID, an interval ID (interval number in a narrow sense), generation order information, a data size, and data are set in the packet. Note that the packet may have a format in which some of these fields (information) are omitted.

The packet ID is identification information that specifies the type of data transferred using the packet (identification information that specifies the packet type). Examples of the data transferred using the packet include operation data (key input data), character data, voice chat data, communication member information, game rule information, presence confirmation information, synchronization request or synchronization response information, character position information, and the like“, [0166] – [0167]).
Regarding claim 4, Takahashi discloses the display information is images of the computer session, with each time mark comprising an image number (“The packet processing section 102 compares the interval ID of the received packet with the interval ID of the current game sequence interval (i.e., the section that corresponds to the game sequence process performed in the current frame)”, [0132]).
Regarding claim 5, Takahashi discloses the storage duration is between 1 ms and 1 s (“FIG. 16 is a flowchart showing the packet process. Whether or not a frame update (1/60th of a second) timing has been reached is determined (step S1)”, [0210]).
Claim 6 is directed to an article of manufacture containing code that implements the method of claim 1 and is rejected for the same reasons as claim 1.
Regarding claim 7, Takahashi discloses an operating method for processing a command produced by an input/output device of a remote client associated with a computer session running on a host computer, the operating method implementing the following operations: receiving a sequence of identifiable time marks supplied by the host computer ([0164], [0166], [0168]); 

creating a coordination datum linking an instant at which the command was produced to one of the time marks ([0169]); 

and providing the command associated with the coordination datum to the host computer ([0131]).
Regarding claim 8, Takahashi discloses the coordination datum comprises an identifier of the time mark associated with the coordination datum ([0168]).
Regarding claim 12, Takahashi discloses the storage duration is between 1 ms and ls ([0210]).
Allowable Subject Matter
Claim 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached “Notice of References Cited” for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715